DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s RESPONSE TO ELECTION REQUIREMENT AND AMENDMENT, filed on 05/12/2022.
Applicant’s election without traverse of species III, as illustrated in figures 5-6 in the reply filed on 05/12/2022 is acknowledged. Applicant has indicated claims 1-6 and 8-20 readable on the elected Species III on page 1 of the response. 
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species as indicated by the applicant in the RESPONSE TO ELECTION REQUIREMENT, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022. Claims 1-6 and 8-20 are considered as follows:
Claim Objections
Claim 1 is objected to because of the following informalities: “a light emitting surface” in lines 5-6 should be changed to -- said light emitting surface -- because of antecedent basis for this limitation in line 2.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “the other side” in line 4 should be changed to -- other side -- because of insufficient antecedent basis for this limitation in the claim and “the side” in line 6 should be changed to -- the other side -- to make this limitation consistent with the limitation in line 4 and to be different from “one side” in line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per these claims, since these claims are directed to a sole optical compensation strip, but recite limitations, which are not elements of the optical compensation strip, such as a light emitting surface of two adjacent display panels of the sliced display panel, a seam of the two adjacent display panels and limitations associated with at least the bolded elements of at least independent claim 1, it is unclear whether these claims are directed to a sole optical compensation strip or a spliced display device, thereby rendering the claimed invention not clearly defined.

	In addition to claims 4-5, these claims further recite an equation “δ = arcsin (n2/n1)” in claim 4, but do not explicitly define the values of n2 and n1 or their relative values, so as to render the equation to be valid. In the instant case, for a real angle, when n2 is greater than n1, there is no such angle δ satisfying the above equation because the value of sin of any angle is not greater than 1. Accordingly, it is considered that these claims are not clearly defined.
In addition to claim 5, this claim further recites equations: “α1 = arcsin [(n1/n2) x sinθ1max] - θ1max” and “α2 = arcsin [(n1/n2) x sinθ2max] – θ2max”, but does not explicitly define the values of n1 and n2 or their relative values, so as to render these equations to be valid. In the instant case, for a real angle, when the value of [(n1/n2) x sinθ1max] is greater than 1 and the value of [(n1/n2) x sinθ2max] is greater than 1, there is no such angle satisfying the above equations because the value of sin of any angle is not greater than 1. Accordingly, it is considered that this claim is not clearly defined.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 14, 15  are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN 107479113 A; herein after Dai; see the attached English translation for the following citations) in view of Huang et al. (CN 204087706 U; hereinafter Huang; see the attached English translation for the following citations.)
As per claims 1, 14 and 15, Dai discloses a spliced display device (see at least Figs. 1-2) comprising: 
at least two sub-display panels (see at least Figs. 1-2, disclosing at least two sub-display panels 110;)
at least one optical compensation strip (see at least Fig. 2; page 5:5-11, disclosing at least one optical compensation strip comprising at least two elements [120];) and 
at least two backlight modules in a one-to-one correspondence with the at least two sub-display panels (see at least Fig. 2, disclosing at least two backlight modules 30 in a one-to-one correspondence with the at least two sub-display panels,) wherein 
each of the at least one optical compensation strip is located on a light emitting surface of two adjacent sub-display panels and covers a seam between the two adjacent sub-display panels (see at least Fig. 2; page 5:5-11, disclosing each of the at least one optical compensation strip 120 located on a light emitting surface of two adjacent sub-display panels and covering frames [20], as a seam, between the two adjacent sub-display panels,) 
each of the at least two backlight modules is located at a light incident surface of the sub-display panel corresponding thereto (see at least Fig. 2, disclosing each of the at least two backlight modules 30 located at a light incident surface of the sub-display panel 110 corresponding thereto,) 
each of the at least one optical compensation strip includes at least two prisms (see at least Figs. 2-4, disclosing each of the at least one optical compensation strip including a plurality of microstructures/prisms,) 
each of the prisms and the seam all extend along a first direction (see at least Figs. 1-2,) and 
the at least two prisms are configured to refract light emitted from the two adjacent sub-display panels to an area above and corresponding to the seam (see at least Figs. 2 and 4; page 5:26-30.)
Dai is silent to a display cover plate, a gap and limitations associated with the display cover plate and the gap, as claimed.
However, in the same field of endeavor, Huang discloses a related display device (see at least Fig. 3; page 4:2-18) comprising an optical compensation strip comprising: a display cover plate [21]; a prism film [22] including at least two prisms disposed opposite to the display cover plate; and a gap between each of the prisms and the display cover plate (see at least Fig. 3; page 4:2-18,) wherein the display cover plate is fixed on a light emitting surface of the two adjacent sub-display panels, the at least two prisms are located between the display cover plate and the light emitting surface; each of the prisms [22], the display cover plate [21], and the seam [24] all extend along a first direction; and the at least two prisms are configured to refract light emitted from the two adjacent sub-display panels to an area of the display cover plate corresponding to the seam, thereby enhancing the light and achieving a borderless visual effect (see at least Fig. 3; page 4.)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a display cover plate and a gap in the display device of Dai, in view of the teaching in the Huang reference, to improve the above modified display device of the Dai reference for the predictable result of enhancing the light and achieving a borderless visual effect. Accordingly, the above modified Dai in view of Huang obviously renders all limitations of these claims.

As per claim 2, Dai further discloses: wherein the at least two prisms comprise: a first prism and a second prism that are proximal to each other (see Dai at least Figs. 2 and 4, disclosing the at least two prisms comprising: a first prism [e.g., of the left element 102 ]and a second prism [e.g., of the left element 102 ] that are proximal to each other) and an orthographic projection of a borderline between the first prism and the second prism on the light emitting surface is collinear with a central axis of the seam, the central axis being parallel to the first direction (see Dai at least Figs. 1, 2 and 4, disclosing: an orthographic projection of a borderline between the first prism and the second prism on the light emitting surface is collinear with a central axis of the seam [a central axis of the joint between two elements 20], the central axis being parallel to the first direction.)
As per claim 3, Dai further discloses wherein: an orthographic projection of a side face of the first prism distal from the second prism on the light emitting surface is located within a display area of a first sub-display panel of the two adjacent sub-display panels, for refracting light emitted from the first sub-display panel to an area of the display cover plate corresponding to the seam (see Dai at least Figs. 2-4; page 5;) and an orthographic projection of a side face of the second prism distal from the first prism on the light-existing surface is located within a display area of a second sub-display panel of the two adjacent sub-display panels, for refracting light emitted from the second sub-display panel to an area of the display cover plate corresponding to the seam (see Dai at least Figs. 2-4; page 5.)

As per claim 4, Dai further discloses a maximum angle between the side face of the first prism distal from the second prism and the light emitting surface so as to have the light incident, from the light emitting surface of the display panel to the side face of the first prism distal from the second prism, be refracted at the side face of the first prism distal from the second prism; and similarly, a maximum angle between the side face of the second prism distal from the first prism and the light emitting surface so as to have the light incident, from the light emitting surface of the display panel to the side face of the second prism distal from the first prism, be refracted at the side face of the second prism distal from the first prism (see at least Figs. 2-4; page 5; note that there are errors in the English translation, such as the correct first angle is θ1, not α, and the correct second angle is θ2, not α.) 
Furthermore, since Dai discloses the first prism and the second prism formed of the same material and being mirror-symmetrical (see at least Figs. 2 and 4; page 6:5-25,) the inherent refractive index of the second prism is equal to the inherent refractive index of the first prism (assumed n1.) 
Moreover, Dai modified in view of Huang, as discussed in the rejection of claim 1, obviously further renders a medium between the first prism and the display cover plate (see Huang Fig. 3, disclosing an air medium in the gap between the first prism 22 and the display cover plate 21) inherently having a refractive index (assumed n2.) The air medium having a refractive index lower than the refractive index of the prism is well-known and expected in the art.
Moreover, Official Notice is taken that it is well-known to those skilled in the art that when refraction occurs, the angle of light incident “θi = arcsin [(n2/n1) sinθt]” is determined in according to the Snell law of refraction: “n1sinθi = n2sinθt” (this is generally known to one skilled in the relevant art and available at least online and Wikipedia; wherein n1 is a refractive index of a first medium, n2 is a refractive index of a second medium, θi is the light incident angle at the interface between the first medium and the second medium, and θt is the refracted light into the second medium) and is less than the critical angle “δ = arcsin (n2/n1)”. Therefore, it would have been obvious to a person of ordinary skill in the art to recognize the above modified Dai in view of Huang obviously rendering “a maximum angle between the side face of the first prism distal from the second prism and the light emitting surface, and a maximum angle between the side face of the second prism distal from the first prism and the light emitting surface are both less than a first critical angle δ, the first critical angle δ satisfying: δ = arcsin (n2/n1).”
  
As per claim 6, the above modified Dai in view of Huang obviously renders wherein: 
a side face of the first prism proximal to the second prism and a side face of the second prism proximal to said first prism are both configured to totally reflect the light at the seam (see Dai at least Figs. 1-2 and 4, disclosing a side face of the first prism proximal to the second prism, a side face of the second prism proximal to said first prism both configured to form a “V” shape and to totally reflect the light at the seam;)
a difference between a spacing between an edge of the first prism proximal to the display cover plate and extending along the first direction and an edge of the second prism proximal to the display cover plate and extending along the first direction, and a length of the seam in the second direction, is less than a difference threshold (see Dai at least Figs. 1-2 modified in view of Huang to include the display cover plate, obviously rendering a difference between a spacing between an edge of the first prism proximal to the display cover plate and extending along the first direction and an edge of the second prism proximal to the display cover plate and extending along the first direction, and a length of the seam in the second direction, is less than a difference threshold which is a width of the seam 20;) 
wherein the second direction is perpendicular to the first direction, and the first direction and the second direction are both parallel to the light emitting surface (see Dai at least Figs. 1-2.)

As per claim 8, the above modified Dai in view of Huang obviously renders wherein:
the at least two prisms further comprise: at least one third prism and at least one fourth prism (see Dai at least Figs. 2 and 4;)
the at least one third prism is disposed on a side of the first prism distal from the second prism and the at least one fourth prism is disposed on a side of the second prism distal from the first prism (see Dai at least Figs. 2 and 4;)
an orthographic projection of each of the at least one third prism on the light emitting surface is located within a display area of a first sub-display panel of the two adjacent sub-display panels, for refracting light emitted from the first sub-display panel to an area of the display cover plate corresponding to the seam (see Dai at least Figs. 2 and 4, disclosing an orthographic projection of each of the at least one third prism on the light emitting surface located within a display area of a first sub-display panel of the two adjacent sub-display panels, for refracting light emitted from the first sub-display panel to an area corresponding to the seam; and Huang at least Fig. 3, disclosing: refracting light emitted from the display panel to an area of the display cover plate corresponding to the seam;) and 
an orthographic projection of each of the at least one fourth prism on the light emitting surface is located within a display area of a second sub-display panel of the two adjacent sub-display panels, for refracting light emitted from the second sub-display panel to an area of the display cover plate corresponding to the seam (see Dai at least Figs. 2 and 4, disclosing an orthographic projection of each of the at least one fourth prism on the light emitting surface located within a display area of a first sub-display panel of the two adjacent sub-display panels, for refracting light emitted from the first sub-display panel to an area corresponding to the seam; and Huang at least Fig. 3, disclosing: refracting light emitted from the display panel to an area of the display cover plate corresponding to the seam.)

Claims 9-12  are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Huang, and further in view of Hu (CN 208156222 U; see the attached English translation for the following citations.)
As per claim 9, Dai in view of Huang, as discussed in the rejection of claims 1-2, obviously renders the at least two prisms disposed on or above the light emitting surface of the sub-display panels and between the light emitting surface of the sub-display panels and the display cover plate (see Dai at least Fig. 2, disclosing the at least two prisms disposed on the light emitting surface of the sub-display panels 110; see Huang at least Fig. 3, disclosing the at least two prisms disposed above the light emitting surface of the display panel and between the light emitting surface and the display cover plate,) but is silent to a prism substrate, as claimed.
However, in the same field of endeavor, Hu discloses a related display device comprising an optical compensation strip comprising a prism substrate (see at least Figs. 1, 2A, 4A, 4B, 16, disclosing a related display device 100 comprising a plurality of sub-display panels 110 and an optical compensation strip [121/921, 122, 123, 124] comprising a prism substrate [121/921, 122, 124],) wherein:
	the prism substrate is fixed on a light emitting surface of the two adjacent sub-display panels, one side of the prism substrate is in contact with the light emitting surface, and other side of the prism substrate is in opposite with the one side (see at least Figs. 4A, 4B, 16, disclosing the prism substrate fixed on a light emitting surface of the two adjacent sub-display panels 110, the element [121/921] as one side of the prism substrate being in contact with the light emitting surface, and the other side of the prism substrate being in opposite with the one side and provided with a first groove having the at least two prisms 123 disposed therein and the first groove extends along the first direction;) and
the [other] side of the prism substrate is provided with a first groove, the at least two prisms are disposed in the first groove, and the first groove extends along the first direction (see the above discussion.)
	Dai in view of Huang, as discussed above, obviously renders the at least two prisms disposed on or above the light emitting surface of the sub-display panels and between the light emitting surface of the sub-display panels and the display cover plate, but is silent to a prism substrate, as claimed. Hu, as discussed above, discloses to use the prism substrate to securely dispose the prisms on the light emitting surface of the sub-display panels. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize a prism substrate in the optical compensation strip of the above modified Dai in view of Huang, in view of the teaching in the Hu reference, to improve the above modified optical compensation strip of Dai in view of Huang for the predictable result of securely disposing the prisms on the light emitting surface of the sub-display panels and between the light emitting surface of the sub-display panels and the display cover plate. Accordingly, the above modified Dai in view of Huang and Hu obviously renders all limitations of this claim.

	As per claim 10, the above modified Dai in view of Huang and Hu, as discussed in the rejection of claim 9, obviously renders wherein:
a side of the prism substrate distal from the display cover plate is provided with a second groove, the second groove extending along the first direction (see Dai at least Figs. 1-2; Huang Fig. 3; Hu Fig. 16;) 
an orthographic projection of a central axis of the second groove on the light emitting surface is collinear with a central axis of the seam, the central axis of the second groove and the central axis of the seam being both parallel to the first direction (see Dai at least Figs. 1-2; Huang Fig. 3; Hu Fig. 16;) 

a difference between a sum of lengths of borders at the seam of the adjacent two sub-display panels in a second direction and a length of the second groove in the second direction being less than a threshold, which is a length of the seam (see Dai at least Figs. 1-2; Huang Fig. 3; Hu Fig. 16;) and
the second direction is perpendicular to the first direction, and the first direction and the second direction are both parallel to the light emitting surface (see Dai at least Figs. 1-2; Hu Fig. 16.) 

As per claim 11, the above modified Dai in view of Huang and Hu, as discussed in the rejection of claim 9, obviously renders wherein:
	a length of a side of the prism substrate proximal to the display cover plate in a second direction is less than a length of a side of the prism substrate distal from the display cover plate in the second direction (see Dai at least Figs. 1-2; Huang Fig. 3; Hu Fig. 16;) 
 	a length of the display cover plate in the second direction is equal to a length of a side of the prism substrate proximal to the display cover plate in the second direction (see Dai at least Figs. 1-2; Huang Fig. 3; Hu Fig. 16;) and
 	the second direction is perpendicular to the first direction, and the first direction and the second direction are both parallel to the light emitting surface (see Dai at least Figs. 1-2; Huang Fig. 3; Hu Fig. 16.)

As per claim 12, the above modified Dai in view of Huang and Hu, as discussed in the rejection of claim 9, obviously renders the prism fixed on the light emitting surface of the sub-display panel and being in contact with the sub-display panel (see the discussion in the rejection of claim 9,) but is silent to a surface roughness of a region where the prism substrate is in contact with the sub-display panel is greater than a roughness threshold, as claimed. However, Official Notice is taken that both the concept and the advantages of a known technique of providing a surface roughness of a region, where the two elements are in contact with each other, to be greater than a roughness threshold of a flat surface, to improve the adhesiveness of the two elements are well-known and expected in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to include a surface roughness of a region where the prism substrate is in contact with the sub-display panel is greater than a roughness threshold, as this roughness surface is known to improve the adhesiveness of the two elements, such as the prism substrate and the sub-display panel of the above modified Dai.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Huang, as applied to claim 1, and further in view of Saishu (US 2013/0286059 A1.)
As per claim 13, the above modified Dai, as discussed in the rejection of claim 1, is silent to a tip and limitations associated with the tip, as claimed.
However, in the same field of endeavor, Saishu discloses a related display device (see at least Figs. 4-5) comprising an optical compensation strip (20) applied to a spliced display panel comprising a plurality of sub-display panels (2), wherein one end of the optical compensation strip is a tip, an angle of the tip being positively correlated with a length of the seam (10) in a second direction and wherein the second direction is perpendicular to the first direction, and the first direction and the second direction are both parallel to the light emitting surface (see at least Figs. 4-5,) thereby reducing the interference on an image at the junction portion as the seam (see at least ¶ 31.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the optical compensation strip of the above modified Dai to have one end being a tip, in view of the teaching in the Saishu reference, to improve the above modified optical compensation strip of Dai for the predictable result of reducing the interference on an image at the seam.
Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to a spliced display panel comprising a plurality of sub-display panels and an optical compensation strip, capable of eliminating the seam between the sub-display panels. Claim 16 identifies the uniquely distinct limitations, “wherein the method comprises: determining a luminance compensation coefficient according to a first length of a path-transformation display area, and a sum of a first length of the path-transformation display area and a second length of a compensation display area, in the display area of the target sub-display panel, the luminance compensation coefficient being greater than one, and the luminance compensation coefficient being negatively correlated with the first length and positively correlated with the sum of the lengths; and compensating for a driving signal of a target light-emitting unit of the plurality of light-emitting units according to the luminance compensation coefficient, an orthographic projection of the target light-emitting unit at the target sub-display panel being located within the path-transformation display area; wherein the path-transformation display area is an area of the display area covered by orthographic projections of at least two prisms of the target optical compensation strip and the path-transformation display area extends along a first direction, the compensation display area is an area of the target optical compensation strip covering the seam, and the compensation display area extends along the first direction, the first length is a length of the path-transformation display area in a second direction, the second length is a length of the compensation display area in the second direction, the target optical compensation strip is disposed on a light emitting surface of the target sub-display panel and extends along the first direction, the second direction is perpendicular to the first direction, and the first direction and the second direction are both parallel to the light emitting surface.” Claim 19 identifies the uniquely distinct limitations, “the method comprises: determining a first scaling factor of a normal display area of the target sub-display panel, and a second scaling factor of a path-transformation display area of the target sub-display panel respectively, the first scaling factor being positively correlated with a sum of lengths of the normal display area, the path-transformation display area, and the compensation display area of the target optical compensation strip in a second direction, and being negatively correlated with a sum of lengths of the normal display area and the path-transformation display area in the second direction; the second scaling factor being positively correlated with a sum of lengths of the normal display area, the path-transformation display area, and the compensation display area in the second direction, and a length of the path-transformation display area in the second direction respectively; and being negatively correlated with a sum of lengths of the normal display area and the path-transformation display area in the second direction, and a sum of lengths of the path-transformation display area and the compensation display area in the second direction respectively; wherein the second direction is perpendicular to the first direction, and the first direction and the second direction are both parallel to the light emitting surface; scaling an image in a normal display area of the target sub-display panel along the second direction according to the first scaling factor; and scaling an image in a path-transformation display area of the target sub-display panel along the second direction according to the second scaling factor; wherein the path-transformation display area is an area of a display area of the target sub-display panel covered by orthographic projections of at least two prisms of the target optical compensation strip, the normal display area is an area of the display area that is not covered by orthographic projections of at least two prisms of the target optical compensation strip, and the compensation display area is an area of the target optical compensation strip covering the seam.” The closest prior arts, all discussed above, either singularly or in combination, fail to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (US 2011/0128208 A1; see at least Figs. 1, 5, 8-10,) Watanabe (US 2012/0293744 A1; see at least Figs. 1, 2, 11, 12,) Shimakawa et al. (US 2013/0229798 A1; see at least Figs. 1-8B,) and Liu et al. (US 2017/0131584 A1; see at least Figs. 1G, 2A, 2B,) all disclose related spliced display device comprising a plurality of sub-display panels and an optical compensation strip, capable of eliminating the seam between the sub-display panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626